06/03/2022



 1                                                                                                  Case Number: DA 22-0166



 2

 3

 4

 5                                     IN THE MONTANA SUPREME COURT
 6

 7                                                     )               Cause No. DA-22-0166
                                                       )
 8 IISTATEOFMONTANA,                                   )
                                                       )               ORDER FOR MOTION FOR 30 DAY
 9                                                                     EXTENSION TO FILE OPENING
                         Petitioner and Appellee       )
10                                                     )               BRIEF
                                                       )
11            and                                      )
                                                       )
12   11
          DAKOTA SCHLICHENMEYER,                       )
                                                       )
13                       Respondent and Appellant      }
14

15                       Upon review of Respondent's Motion for 30-day Extension for Filing Response
16   11
          Brief, and good cause therefrom:
17
                         It is Hereby ORDERED the Respondent's Extension for time to file Response Brief
18
          is Granted. Respondent/ Appellant shall have an additional 30 days to file the Opening Brief in this
19   11



20   11   case.

21                       DATED this          day of June 2022.

22
                                                       Supreme Court Justice
23

24   II cc: Jami Rebsom
             Rebecca Swandal
25

26

27

28
                                                                                        Electronically signed by:
                                                                                           Bowen Greenwood
                                                                                       Clerk of the Supreme Court
                                                                                               June 3 2022